TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00164-CR




                                     Micah Burns, Appellant

                                                 v.

                                   The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
        NO. 0990832, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



PER CURIAM

               This is an appeal from a judgment of conviction for attempted aggravated sexual

assault. Sentence was imposed on February 6, 2001. There was no motion for new trial. The

deadline for perfecting appeal was therefore March 8, 2001. See Tex. R. App. P. 26.2(a)(1). Notice

of appeal was filed on March 12. No extension of time for filing notice of appeal was requested. See

Tex. R. App. P. 26.3. There is no indication that notice of appeal was properly mailed to the district

clerk within the time prescribed by rule 26.2(a). See Tex. R. App. P. 9.2(b).              Under the

circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than by

dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998);

Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.



Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: June 14, 2001

Do Not Publish




                                                2